IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,970-01


                      EX PARTE CHARLES PAUL RICKMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 02-0170X IN THE 71ST DISTRICT COURT
                            FROM HARRISON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated

robbery and was sentenced to twenty years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.

        The trial court has determined that Applicant pled guilty pursuant to an agreement that this

sentence would run concurrently with a federal sentence. The federal judgment requires the federal

sentence to begin when the state sentence expires. Applicant is entitled to relief. Ex parte Huerta,
                                                                                                  2

692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 02-0170X in the 71st District Court of

Harrison County is set aside, and Applicant is remanded to the custody of the Sheriff of Harrison

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 8, 2013
Do not publish